Citation Nr: 0814177	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-41 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a debt resulting from the retroactive adjustments to 
disability compensation benefits (due to changes in the 
veteran's marital status) was properly created and 
calculated.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to 
July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that the veteran 
owed a debt in an unidentified amount.  By letter dated in 
March 2002, the veteran was provided with information how the 
debt was offset against other compensation benefits.  

This appeal was previously before the Board, along with an 
appeal of a claim for an increased rating for the veteran's 
service-connected residuals of fractures of the right tibia 
and fibula.  In August 2004, the Board remanded both issues.  

With respect to the increased rating issue, in June 2005, the 
RO increased the veteran's disability rating, but not to the 
maximum rating available.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  In June 2005, however, before the appeal of 
that issue was certified again to the Board, the veteran 
notified the RO that he withdrew his appeal with respect to 
the increased rating claim.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Thus, the claim for 
an increased rating for the veteran's service-connected 
residuals of fractures of the right tibia and fibula has been 
withdrawn and is not currently before the Board.  

With respect to the validity of the debt issue, in 
August 2004, the Board remanded that issue for documentation 
of the notices given to the veteran and for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (when a valid notice of appeal has been filed 
but the RO fails to issue a statement of the case, the Board 
must remand the case for the issuance of a statement of the 
case).  While the statement of the case was issued in 
November 2004, and the veteran subsequently filed a timely 
substantive appeal, the RO/AMC failed to document the notices 
given to the veteran with respect to various aspects of the 
debt.  Thus, as discussed below, another remand is required.  

In November 2004, the veteran filed a request for a waiver of 
recovery of the overpayment at issue in this appeal.  The 
Committee on Waivers and Compromises denied the veteran's 
request in a February 2005 decision.  In February 2006, the 
veteran filed a notice of disagreement.  In September 2006, 
the RO determined that the veteran's February 2006 notice of 
disagreement was not timely filed.  Nothing in the record 
shows that the veteran or his representative has disagreed 
with the RO's September 2006 decision on the timeliness of 
his February 2006 notice of disagreement.  Thus, the issue of 
the veteran's entitlement to a waiver of the recovery of the 
overpayment has not been timely appealed and therefore is not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's appeal so that he is afforded every possible 
consideration.

In August 2004, the Board remanded this appeal to the RO/AMC 
with instructions to ensure that all appropriate notification 
had been provided to the veteran, including the amount of the 
overpayment prior to the offset against the increased rating, 
his right to request a waiver of recovery of the debt, and 
the time limits for such action.  The Board further 
instructed that appropriate documentation of such 
notification should be associated with the claims file, to 
include certification (or a copy) of any Debt Management 
Center (DMC) notification.  

The claims file contains some e-mail correspondence between 
the St. Petersburg, Florida, RO, and the DMC in St. Paul, 
Minnesota.  The final October 2004 e-mail indicates that the 
St. Petersburg RO had already sent a letter and an audit 
document to the veteran.  Although the copy of the e-mail in 
the claims folder shows that a copy of both the letter and 
the audit document were attached to the e-mail sent to the 
St. Paul DMC, no copy of either document is in the claims 
folder.  Nor is it clear on what date such documents were 
sent to the veteran.  As a result, the claims file does not 
contain appropriate documentation of the notification sent to 
the veteran required by the Board's August 2004 remand.   

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).  

The veteran has repeatedly stated that he notified VA of his 
final divorce decree from W.L. (see Letter received March 8, 
2002; Letter received March 22, 2002; October 2002 notice of 
disagreement; Timeline received by COWC in December 2004), as 
well as his marriage to S.B. (see October 2002 notice of 
disagreement; Timeline received by COWC in December 2004).  
Yet, the veteran has not provided VA with copies of that 
correspondence.  The RO/AMC should notify the veteran that 
such evidence would be very helpful in deciding his appeal 
and he should be asked to provide that evidence to VA.   

Finally, one of the veteran's contentions is that the amount 
of the debt has not been properly calculated.  In response to 
the veteran's request for an audit, the RO sent a March 2002 
letter that showed the calculation of the offset of the debt 
against a retroactive compensation benefits award (based on 
the October 2001 rating decision that increased the veteran's 
disability rating for residuals of fractures of the right 
tibia and fibula from a noncompensable rating to a 30 percent 
rating).  But the amount of the debt was not identified in 
that March 2002 letter.  Nor was the amount of debt 
identified in the November 2004 statement of the case.  

Moreover, while the February 2005 COWC decision identified 
the amount of the overpayment debt as $2,999, that 
calculation did not take into account the evidence submitted 
in November 2001 that the veteran's marriage to W.L. lasted 
until August 1995 (rather than June 1995).  When the appeal 
is readjudicated, if a supplemental statement of the case 
(SSOC) is needed, that SSOC must explicitly identify the 
amount of the debt at issue and provide an explanation of how 
that debt amount was calculated.  

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran that copies of the 
correspondence  notifying VA of the 
finality of his divorce decree with 
respect to W.L., as well as correspondence 
notifying VA of his marriage to S.B., 
would be very helpful in deciding this 
appeal, and ask him to provide that 
evidence to VA.  Associate any evidence 
obtained with the claims folder.  

2.  Pursuant to the Board's August 2004 
remand instructions, associate with the 
claims file all documents (including the 
St. Petersburg RO's letter and audit 
document referred to in the October 2004 
e-mail correspondence with the St. Paul 
DMC) that ensured that all appropriate 
notification had been provided to the 
veteran, including the amount of the 
overpayment prior to the offset against 
the increased rating, his right to request 
a waiver of recovery of the debt, and the 
time limits for such action.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the debt is determined to be 
valid and calculated properly, provide the 
veteran and his representative with a 
supplemental statement of the case, which 
must explicitly identify the amount of the 
debt at issue and how that amount was 
calculated.  Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



